ICJ_094_LandMaritimeBoundary_CMR_NGA_2002-10-10_JUD_01_ME_02_EN.txt. 469

SEPARATE OPINION OF JUDGE RANJEVA
[Translation]

Undertaking by the Parties to comply with the Court's decision — Diplo-
matic declaration confirming prior consent to jurisdiction — Notion of “the law
at the time” — Pacta non servanda sunt — Rules of intertemporal law —
Notion of non-“civilized” “nations” — Unilateralism — International law —
National law —- Respective scope of international law and colonial law.

1. I subscribe both to the operative parts and the reasoning of the
present Judgment, which will, I trust, achieve a final settlement of the dis-
pute between the two Parties. I welcome the commitment made by the Presi-
dents of Cameroon and Nigeria before the United Nations Secretary-
General on 5 September last with a view to securing enforcement of the
decision to be handed down by the Court (United Nations News Centre,
12 September 2002). Once again, African States have been concerned
to reaffirm their faith in the law and in the judicial settlement of their
disputes. In legal terms, the significance of this commitment should be
viewed in light of the consensual basis of the Court’s jurisdiction. Prior
consent to jurisdiction is the basis of the parties’ undertaking to accept
without reservation any decision which the Court :s called upon to give in
disputes between them. Whether or not there is any specific diplomatic
commitment, the parties to a dispute are bound once they have expressed
their consent, and any objections regarding admissibility or jurisdiction
have been dismissed. The Judgment is binding without any other special
or additional condition. It follows that the declaration of 5 Septem-
ber 2002 merely constitutes a diplomatic démarche confirming the pre-
existing legal obligation represented by prior consent to jurisdiction.

2. My purpose in this opinion is to consider the interpretation which in
my view should be given to the notion of “the law at the time” (Judg-
ment, para. 209). To understand the scope of this notion, reference
should be made to the Arbitral Award of the President of the French
Republic between Great Britain and Portugal concerning Delagoa Bay of
24 July 1875 (H. La Fontaine, Pasicrisie internationale 1794-1900: his-
toire documentaire des arbitrages internationaux), to the text of
Article 38 of the Statute of the Court and to the silence of the Judgment
regarding the characterization of the treaties concluded by the Chiefs of
Old Calabar with the representative of Old Ca abar. The criterion of
“civilized nation” represented the qualifying condition in order to be
accorded the juridical status of international subject. Without formal
recognition of sovereignty on the part of the civilized nations, traditio-
nal indigenous societies, African societies in particular, did not have the

170
LAND AND MARITIME BOUNDARY (SEP. OP. RANJEVA) 470

status of subjects of international law, even where their territory was not
necessarily res nullius, as was made clear in the Advisory Opinion on the
Western Sahara case U.C.J. Reports 1975, p. 12). But does the refusal to
accord any international status to such treaties justify reliance on the
simple generic concept of “the law at the time’ when characterizing
in strictly legal terms territorial situations obtaining during the colonial
period? The problem is whether, in this case, the rules of intertemporal
law are sufficient to explain and justify the disappearance from the inter-
national scene of this ancient entity, the Chiefs of Old Calabar.

3. Literal application of the principles of intertemporal law leads to a
surprising conclusion, which could be expressed in the following maxim:
“in treaty relations with indigenous chiefs, pactz non servanda sunt”.
Thus it is difficult, without recourse to legal artifice, to justify the idea
that a protected entity could consent to being dispossessed of its legal
personality or of its territory. In a civil contract, any unilateral dissolu-
tion of an entity recognized under the terms of the contract is regarded as
a breach of the contractual obligations and sanctions must follow. Can
the absence of the conditions required for a valid international treaty
render such surprising consequences acceptable? The inequality and denial
of rights inherent in colonial practice in relation to indigenous peoples
and to colonies is currently recognized as an elementary truth; there is a
resultant duty to memorialize these injustices and at the same time to
acknowledge an historical fact. The destruction of international personal-
ity is procured by an act of force: through debellutio or under an agree-
ment between equals. But to contend that an international personality
has disappeared by consent is verging on fraud. Application of the rules
of intertemporal law cannot justify conclusions so contrary to fundamen-
tal norms, not even on the basis of the special nature of relationships with
indigenous chiefs.

The International Court of Justice should be reluctant to accept that,
in the name of intertemporal law, the maxim pacta servanda sunt may be
circumvented. The Court’s decision must not be interpreted as encour-
aging any impugnment of the principle of the sanctity of contracts. If we
analyse the relationship between the various ncrms and principles of
international law, it is clear that the maxim pacta servanda sunt cannot
be treated on the same basis as the rules of intertemporal law, which
serve merely as auxiliary means of interpretation of the primary rule,
pacta servanda sunt. Any interpretation seeking to impugn that funda-
mental rule is misconceived. The main purpose of the rules of intertem-
poral law is to strengthen legal security in international relations. The
binding nature of international treaties derives not from the mechanical
or formal application of a principle but from the nature of commitments
freely undertaken, expressing the consent of States to be bound. Only
the impact of norms of jus cogens can justify any impugnment of the
consensus principle. Thus the legal framework provides a tool for

171

 
LAND AND MARITIME BOUNDARY (SEP. OP. RANJEVA) 471

analysing the consent and intentions of States but cannot replace those
intentions.

4. In the present case, application of the rules of intertemporal law
raises the problem of the Judgment’s acceptance of the conduct of the
protecting Power, which proceeded to liquidate the entity of Old Cala-
bar. A distinction must be drawn between justification and acceptance of
a legal situation. Thus the situations which the law addresses may have
originated either in a legal instrument, that is to say a manifestation of
wills intended to produce legal effects, or in a legal fact, that is to say an
occurrence, a situation having taken place irrespective of any consent by
the States concerned and producing effects in law. It follows that the
instruments adopted by the colonial Power constituted legal facts, around
which evolved and developed régimes governing territorial rights, as well
as the personal rights of the populations concerned. This analysis is con-
firmed by the decision in the case concerning the Frontier Dispute
(Burkina FasolRepublic of Mali) U.C.J. Reports 1986, p. 554). The
Chamber directly applied French colonial law not qua colonial law but as
the normative reference source applicable, without passing any judgment
thereon or seeking to legitimize colonial law by reliance on the rules of
intertemporal law.

5. Criticism of the “unilateralism” of the colonial Powers in ultimately
treating agreements concluded with indigenous rulers as “scraps of paper”
is nothing new. I would cite here the thesis of Mr. Nazif, submitted to the
University of Batavia in 1928, on the disappearance of the Kingdom of
Madagascar in international law (De val van het Rijk Merina — La
chute du Royaume de Mérina). 1 would also recall the position taken by
the Malagasy plenipotentiaries in 1895 when they confronted France
with the argument that the independence of the Kingdom was an issue
distinct from its ability to repay its loan, the official pretext for the des-
patch of the expeditionary force. Conversely, the tabula rasa principle
has been invoked in order to refuse a right of State succession to treaties
concluded by the monarchy. This precedent was recalled at the time of
the annexation of Czechoslovakia by the Third Reich.

6. For these reasons, it would have been preferable to speak of inter-
national law when referring to the law governing relations between the
European Powers or with sovereigns recognized by the European
Powers, and of colonial law or acts, as appropriate, when addressing
the relationship between the European Powers and indigenous chiefs.
Such a distinction or classification permits a better understanding of the
legal framework of colonization.

(Signed) Raymond RANIEVA.

172

 
